Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39653 Page 1 of 21




 1   PAUL ANDRE (SBN 196585)
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (SBN 237978)
 4   jhannah@kramerlevin.com
 5   KRAMER LEVIN NAFTALIS
     & FRANKEL LLP
 6   990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9
     Attorneys for Plaintiff
10   FINJAN, INC.
11

12                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13                            SAN DIEGO DIVISION
14   FINJAN, INC., a Delaware Corporation,    Case No. 3:17-cv-00183-CAB-BGS
15
                  Plaintiff,                  MEMORANDUM OF POINTS AND
16                                            AUTHORITIES IN SUPPORT OF
17
           v.                                 PLAINTIFF FINJAN, INC.’S
                                              OPPOSITION TO DEFENDANT’S
18   ESET, LLC, a California Limited          RENEWED MOTION FOR
19
     Liability Corporation, and ESET SPOL.    SUMMARY JUDGMENT OF
     S.R.O., a Slovak Republic Corporation,   INVALIDITY BASED ON
20                                            INDEFINITENESS OF THE TERM
21
                  Defendants.                 “DOWNLOADABLE”
     ESET, LLC, a California Limited
22   Liability Corporation, and ESET SPOL.    Judge: Hon. Cathy Ann Bencivengo
23   S.R.O., a Slovak Republic Corporation,
                                              PER CHAMBERS RULES, NO ORAL
24                Counterclaim-Plaintiffs,    ARGUMENT UNLESS ORDERED BY
25         v.                                 THE COURT

26   FINJAN, INC., a Delaware Corporation,
27
                  Counterclaim-Defendant.
28
     MEMO IN SUPPORT OF FINJAN’S                  CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39654 Page 2 of 21




 1
                                                TABLE OF CONTENTS
 2
                                                                                                                                  Page
 3
     I.    INTRODUCTION ................................................................................................... 1
 4
     II.   PROCEDURAL BACKGROUND ......................................................................... 2
 5
           A.       This Court Construed “Downloadable” to Include “Small” ......................... 2
 6
           B.       Dr. Spafford and Eset Understood and Applied the Term Downloadable
 7
                    And “Small” During Discovery .................................................................... 3
 8
           C.       Finjan’s Experts Understood and Applied the Term Downloadable And
 9                  “Small” During Discovery ............................................................................ 4
10         D.       The Court Denied Eset’s Summary Judgment Motion On Indefiniteness
11                  Pending Trial Testimony ............................................................................... 4
12 III.    ARGUMENT ........................................................................................................... 6

13         A.       Dr. Cole’s Testimony Does not Support Indefiniteness ............................... 7

14                  1.        Dr. Cole’s Mistrial Testimony Clearly Explains “Small” And Is
                              Consistent With The Patent Specifications......................................... 8
15
                    2.        Dr. Cole’s Mistrial Testimony Is Consistent With Finjan’s Experts’
16
                              Deposition Testimony ......................................................................... 9
17
           B.       Eset’s Has No Expert Testimony to Rebut Finjan’s Experts and has Itself
18                  Demonstrated that Downloadable can be Applied as Construed ................ 13
19         C.       To the Extent Any Issue Surrounding “Small” Remains, It Is An Issue of
20                  Fact .............................................................................................................. 16

21 IV.     CONCLUSION...................................................................................................... 16

22

23

24

25

26

27

28                                                                  i
     MEMO IN SUPPORT OF FINJAN’S                                             CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39655 Page 3 of 21




 1                                         TABLE OF AUTHORITIES
 2                                                                                                               Page(s)
 3 Federal Cases

 4
   Acumed v. Stryker Corp.,
 5   483 F.3d 800 (Fed. Cir. 2007) ............................................................................ 16
 6 BASF Corp. v. Johnson Matthey Inc.,

 7       875 F.3d 1360 (Fed. Cir. 2017) ................................................................6, 12, 15
 8 Biosig Instruments, Inc. v. Nautilus, Inc.,

 9
         783 F.3d 1374 (Fed. Cir. 2015) ......................................................................6, 11

10 Cox Commc’ns, Inc. v. Sprint Commc’n Co.,
         838 F.3d 1224 (Fed. Cir. 2016) .......................................................................... 13
11

12 DDR Holdings,LLC v Hotels.com, L.P.,
         773 F.3d 1245 (Fed. Cir. 2014) .......................................................................... 11
13
     Elekta Instrument S.A. v. O.U.R. Sci. Int'l, Inc.,
14
        214 F.3d 1302 (Fed. Cir. 2000) .......................................................................... 12
15
     Enzo Biochem, Inc. v. Applera Corp.,
16     599 F.3d 1325 (Fed. Cir. 2010) .......................................................................... 11
17
   Finjan, Inc. v. Blue Coat Sys., Inc.,
18    No. 13-cv-3999-BLF, 2014 WL 5361976 (N.D. Cal.) ......................................... 2
19 Finjan, Inc. v. McAfee, Inc.,

20       No. 10:cv-00593-GMS, 2012 WL 12905833 (D. Del.) ....................................... 2

21 Finjan, Inc. v. Proofpoint, Inc.,
         No. 13-cv-5808-HSG, 2015 WL 7770208 (N.D. Cal. Dec. 3, 2015) ................... 2
22

23 Finjan, Inc. v. Symantec Corp.,
         No. 14-CV-02998-HSG, 2017 WL 550453 (N.D. Cal. Feb. 10, 2017) ............... 2
24
     Honeywell Int’l Inc. v. Universal Avionics Sys. Corp.,
25
       488 F.3d 982 (Fed. Cir. 2007) ............................................................................ 15
26

27

28                                                             ii
     MEMO IN SUPPORT OF FINJAN’S                                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39656 Page 4 of 21




 1 Interval Licensing LLC v. AOL, Inc.,
         766 F.3d 1364 (Fed. Cir. 2014) .......................................................................... 12
 2
     Invitrogen Corp. v. Biocrest Mfg., L.P.,
 3
        424 F.3d 1374 (Fed. Cir. 2005) .......................................................................... 11
 4
     Liqwd, Inc. v. L’Oréal USA, Inc.,
 5      720 Fed. Appx. 623 (Fed. Cir. 2018) ............................................................13, 14
 6
   Nautilus, Inc. v. Biosig Instruments, Inc.,
 7   572 U.S. 898 (2014) ....................................................................................6, 8, 11
 8 PPG Industries v. Guardian Industries Corp.,

 9       156 F.3d 1351 (Fed. Cir. 1998) .......................................................................... 16

10 Ruckus Wireless, Inc. v. Innovative Wireless Solutions, LLC,
         824 F.3d 999 (Fed. Cir. 2016) ....................................................................1, 7, 12
11

12 Sonix Tech. Co. v. Publ’ns. Int’l, Ltd.,
         844 F.3d 1370 (Fed. Cir. 2017) ..............................................................12, 14, 15
13
     X One, Inc. v. Uber Techs., Inc.,
14
        No. 16-CV-06050-LHK, 2017 WL 3581184 (N.D. Cal. Aug. 18, 2017) ............ 6
15
     Rules
16
     Fed. R. Civ. P. 37(c)(1) ............................................................................................ 15
17

18 Other Authorities

19 Finjan Software Ltd. v. Secure Computing Corp.,

20
         No. 06-cv-369, Dkt. No. 142 (D. Del. Dec. 11, 2007) ......................................... 2

21 Finjan, Inc. v. Sophos, Inc.,
         No. 14-cv-1197-WHO, Dkt. No. 54 (N.D. Cal.) .................................................. 2
22

23
     Palo Alto Networks, Inc. v. Finjan, Inc.,
        IPR2016-00165, Paper No. 7 (P.T.A.B. Apr. 21, 2016) ...................................... 2
24

25

26

27

28                                                                 iii
     MEMO IN SUPPORT OF FINJAN’S                                            CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39657 Page 5 of 21




 1 I.     INTRODUCTION

 2        Defendants’ Eset, LLC and Eset SPOL. S.R.O. (collectively “Defendants” or
 3 “Eset”) Renewed Motion for Summary Judgment of Invalidity Based on Indefiniteness

 4 of the Term “Downloadable” (“Eset’s Motion”) should be denied because Eset cannot

 5 establish by clear and convincing evidence the term cannot be applied with a reasonable

 6 level of certainty.

 7        First, the evidence shows that both Finjan and Eset, and their respective experts
 8 are able to understand and apply the phrase “Downloadable,” including where the term

 9 was construed to include the word “small” with at least a “reasonable certainty,” which

10 is all that is required under the law. Finjan’s expert Dr. Cole testified during March

11 2020 mistrial in a manner confirming the definiteness of this term, explaining that a

12 small executable is one that does not require installation. Eset’s own expert Dr.

13 Spafford never opined that Downloadable is indefinite, and instead applied the term for

14 his analysis. As such, Eset does not have any expert testimony supporting its position

15 that the term cannot be applied as construed. Eset also undercuts its position in its

16 invalidity contentions, where Eset applied the term as construed and includes no claim

17 that Downloadable is indefinite.

18        Second, Downloadable should not be found to be indefinite because claims
19 should be construed to preserve their validity when amenable to more than one

20 construction. Ruckus Wireless, Inc. v. Innovative Wireless Solutions, LLC, 824 F.3d

21 999, 1004 (Fed. Cir. 2016) (a claim should be construed to preserve its validity). As

22 multiple other Courts have construed the term “Downloadable” without including the

23 term “small,” this shows that the term is amenable to interpretations without the

24 inclusion of this term. Therefore, if inclusion of “small” raises an indefiniteness issue, it

25 should be construed in a manner consistent with these other courts’ constructions.

26        Third, at a minimum, the Court should not rule on this Motion without a complete
27 trial record, which it indicated it stated it wanted to see before reaching a decision. Eset

28                                               1
     MEMO IN SUPPORT OF FINJAN’S                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39658 Page 6 of 21




 1 apparently seeks to avoid given the timing of its Motion, since additional Finjan experts

 2 and Eset’s own Dr. Spafford, would provide trial testimony showing that this term is

 3 readily understandable within a reasonable certainty.

 4 II.     PROCEDURAL BACKGROUND

 5         A.    This Court Construed “Downloadable” to Include “Small”
 6         In its November 14, 2017 Claim Construction Order, this Court construed
 7 Downloadable as “a small executable or interpretable application program which is

 8 downloaded from a source computer and run on a destination computer.” Doc. No. 195

 9 at 2. Multiple other courts and the Patent Trial and Appeal Board (PTAB) have all

10 construed Downloadable in multiple cases and IPRs without the word “small” and

11 without any issue regarding definiteness. See, e.g., Finjan Software Ltd. v. Secure

12 Computing Corp., No. 06-cv-369, Dkt. No. 142 (D. Del. Dec. 11, 2007) (construing

13 Downloadable as “an executable application program, which is downloaded from a

14 source computer and run on the destination computer”); Finjan, Inc. v. Symantec Corp.,

15 No. 14-CV-02998-HSG, 2017 WL 550453, at *2 (N.D. Cal. Feb. 10, 2017) (same);

16 Finjan, Inc. v. McAfee, Inc., No. 10:cv-00593-GMS, 2012 WL 12905833 (D. Del.)

17 (same); Finjan, Inc. v. Sophos, Inc., No. 14-cv-1197-WHO, Dkt. No. 54 (N.D. Cal.)

18 (same); Finjan, Inc. v. Proofpoint, Inc., No. 13-cv-5808-HSG, 2015 WL 7770208 (N.D.

19 Cal. Dec. 3, 2015) (same); Palo Alto Networks, Inc. v. Finjan, Inc., IPR2016-00165,

20 Paper No. 7 (P.T.A.B. Apr. 21, 2016) (same); Juniper Networks, Inc. v. Finjan, Inc.,

21 No. IPR2019-00026, Paper 7 (P.T.A.B. Apr. 9, 2019) (same); Blue Coat Sys. LLC v.

22
     Finjan, Inc., IPR2017-00997, Paper 7 (P.T.A.B. Sept. 5, 2017) (same); Finjan, Inc. v.
23
     Blue Coat Sys., Inc., No. 13-cv-3999-BLF, 2014 WL 5361976 (N.D. Cal.) (adopting
24
     agreed upon construction of Downloadable for ‘844 Patent).
25

26

27

28                                              2
     MEMO IN SUPPORT OF FINJAN’S                      CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39659 Page 7 of 21




 1         B.     Dr. Spafford and Eset Understood and Applied the Term
                  Downloadable And “Small” During Discovery
 2
           Eset and its expert Dr. Spafford understood and applied the term Downloadable
 3
     during discovery, including the term “small.” Dr. Spafford submitted invalidity and
 4
     noninfringement reports on November 30, 2018, and February 15, 2019, respectively.
 5
     Dr. Spafford offered no opinion in these reports in support of Eset’s contention that the
 6
     term Downloadable or “small” are indefinite. Dr. Spafford has also never provided any
 7
     non-infringement position based on “small.” To the contrary, Dr. Spafford understood
 8
     the term Downloadable and in particular the term “small,” as evidenced in his reports
 9
     where he explains that various programs and applications are “small” and he cites to
10
     dictionaries and references using the term “small”:
11

12          “… API calls with internal SymEvent routines, called ‘stubs.’ The stubs are
             small routines that examine the incoming requests….” Doc. No. 609, Ex. 2
13
             (Spafford Inv. Rpt.) ¶ 538 (emphasis added).
14
            “An applet typically is a small program residing on a server ….” Id., Ex. 2
15           (Spafford Inv. Rpt.) at Exhibit B-1 p. 3 (emphasis added).
16
            “… a computing device (e.g., first computer 210, third computer, etc.) can
17           download ‘[a]pplets, which are small programs compiled to an intermediate
18           form.’” Id., Ex. 2 (Spafford Inv. Rpt.) at Exhibit A-3 p. 16 (emphasis added).

19          “… one ordinarily skilled in the art at the time of the alleged invention: ‘a
             small application program that can be called up for use while working in
20
             another application.’” Id., Ex. 2 (Spafford Inv. Rpt.) at Exhibit D-1 p. 13
21           (emphasis added).
22          “A person of ordinary skill in the art would have understood that …any form
23           of executable, to Java applications/code as specifically referenced, and other
             form of small applications as well….” Id., Ex. 2(Spafford Inv. Rpt.) at Exhibit
24           D-6 at p. 11 (emphasis added).
25
     Thus, Eset’s expert contradicts Eset’s contention that a skilled person cannot determine
26
     whether an executable or interpretable application is “small.”
27

28                                               3
     MEMO IN SUPPORT OF FINJAN’S                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39660 Page 8 of 21




 1        Eset’s Invalidity Contentions assert various references that use the term “small”

 2 application (similar to Dr. Spafford’s report), and without claiming any indefiniteness,

 3 which further demonstrates that persons skilled in the art understand with reasonable

 4 certainty the meaning of a “small” program. Doc. No. 610-12 (Third Amended

 5 Invalidity Contentions) at Exhibit B-4, pp. 1-2, 5-6. Thus, Eset, like its technical expert,

 6 understood the term and was able to apply this Court’s construction of the term.

 7        C.     Finjan’s Experts Understood and Applied the Term Downloadable
 8               And “Small” During Discovery

 9        Finjan’s experts, including Drs. Cole, Mitzenmacher, Medvidovic and Goodrich,
10 consistently testified at their depositions about their understanding of Downloadable and

11 “small” as skilled artisans in the technology of Finjan’s patents. These experts

12 explained that based on their understanding of the term in view of the specification,

13 strict numerical limits cannot be placed on “small,” and that instead, determining

14 whether an executable is small under the patents depends on the context. In response to

15 questions seeking examples of “small,” they explained that certain examples would be

16 “small,” such as embedded web-based content (which does not require installation), and

17 certain examples would not be small, such as Microsoft Word (which requires

18 installation). Doc. No. 478-5 (Cole Tr.) at 171:15-172:20, Doc. No. 478-7 (Medvidovic

19 Tr.) at 116:12-117:13, Doc. No. 478-6 (Mitzenmacher Tr.) at 71:12-72:5; 72:15-73:10;

20 Doc. No. 478-8 (Goodrich Tr.) at 103:7-105:1.

21
          D.     The Court Denied Eset’s Summary Judgment Motion On
22               Indefiniteness Pending Trial Testimony
23        Eset first raised its claim that Downloadable is indefinite based on “small” in its
24 April 23, 2019 summary judgment motion seeking invalidity on this basis. On October

25 16, 2019, the Court denied Eset’s summary judgment motion, noting that Eset would

26 need to “demonstrat[e] this invalidity defense at trial.” Doc. No. 699 at 6. During the

27 summary judgment hearing, the Court explained:

28                                              4
     MEMO IN SUPPORT OF FINJAN’S                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39661 Page 9 of 21




 1            I’m going to reserve on this motion…[Eset has] a clear and convincing
              evidence standard on this issue, and I may revisit this after I hear testimony
 2
              and cross-examination on what these – it’s kind of hard to read this in the
 3            context of everybody’s cross-opinions. But without an invalidity – or I’m
 4            sorry, a noninfringement opinion that specifically states that no one can
              understand where the scope of this is, and maybe it’s in there and you can
 5
              point that out when your expert testifies, I’m not convinced by clear and
 6            convincing evidence that a person of ordinary skill in the art would not
 7            understand based on the examples provided in the patent what we’re
 8
              talking about in terms of these kinds of programs that are
              downloadable…”
 9
              1
10 Wells Ex. 1 (Sept. 26, 2019 Hr’g Tr.) at 22:3-15 (emphasis added). As noted

11 above, Eset’s expert Dr. Spafford never offered an opinion in his expert reports that

12 Downloadable was indefinite as construed by the Court.

13            During the March 2020 trial, Finjan’s infringement expert Dr. Cole provided clear

14 testimony—consistent with his and other Finjan experts’ deposition testimony—

15 explaining that a small executable is one that does not require installation. See Wells Ex.

16 2 (Day 2 Trial Tr.) at 314:5-333:3. Following Dr. Cole’s testimony and the partial

17 testimony of another Finjan infringement expert Dr. Mitzenmacher, the Court declared a

18 mistrial based on the coronavirus pandemic. Doc. No. 783. As a result, Finjan had not

19 rested its case-in-chief or presented all of its evidence. Dr. Mitzenmacher did not

20 complete his testimony, and Finjan’s remaining infringement expert Dr. Medvidovic did

21 not testify at all. No Finjan validity expert testified. While Dr. Cole did testify, one of

22 the few witnesses to do so, he will be testifying again at the future trial, replacing his

23 testimony from the March 2020 mistrial.

24            Additionally, no Eset rebuttal witnesses testified. In particular, Dr. Spafford,
25 Eset’s expert regarding infringement and validity issues, did not testify. Furthermore,

26   1
         Unless otherwise noted, all exhibits are attached to the Declaration of Benu Wells in
27 support of this opposition.

28                                                  5
     MEMO IN SUPPORT OF FINJAN’S                          CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39662 Page 10 of 21




 1 and as discussed above, he has no basis to set forth an indefiniteness opinion on the term

 2 anyway. As such, the Court did not hear complete “testimony and cross-examination,”

 3 which was the Court’s basis for reserving on Eset’s original motion.

 4 III.    ARGUMENT
 5         Eset’s Motion should be denied because Eset falls far short of raising clear and
 6 convincing evidence to show that Downloadable is indefinite, and Downloadable is

 7 amenable to constructions not including “small.” At a minimum, there are disputes as

 8
     to material facts, particularly when viewed in the light most favorable to Finjan, which
 9
     preclude summary judgment. Fed. R. Civ. P. 56(a).
10
           First, Eset’s unsupported contention that Finjan’s patent specifications do not
11
     inform a skilled artisan what is meant by “small” goes against all of the evidence,
12
     including Finjan’s experts’ testimony, Eset’s invalidity expert opinion and Eset’s
13
     positioning in the case. Thus, as discussed in detail below, Eset does not come close to
14
     satisfying the clear and convincing evidence standard necessary for establishing
15
     indefiniteness. Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377 (Fed. Cir.
16
     2015) (indefiniteness must be proven by clear and convincing evidence). At a
17
     minimum, the meaning of “small” meets the Supreme Court’s test for §112, ¶ 2 in
18
     Nautilus, only requiring “that a patent’s claims, viewed in light of the specification and
19
     prosecution history, inform those skilled in the art about the scope of the invention with
20
     reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910
21
     (2014); see, e.g., BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1368 (Fed. Cir.
22
     2017) (finding the term “effective to catalyze” definite where a “skilled artisan would be
23
     informed by the specification’s numerous examples”); X One, Inc. v. Uber Techs., Inc.,
24
     No. 16-CV-06050-LHK, 2017 WL 3581184, at *26 (N.D. Cal. Aug. 18, 2017) (“[T]he
25
     Court finds that the ‘stranded motorist or hiker’ embodiment does inform the meaning
26
     of ‘use-specific group’ because it gives a concrete example of a ‘group’”). At the very
27

28                                                6
     MEMO IN SUPPORT OF FINJAN’S                        CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39663 Page 11 of 21




 1 least, there are factual disputes raised by the experts’ opinions and testimony (which has

 2 yet to be completed), precluding summary judgment.

 3         Second, this Court construed Downloadable to include “small” even though it

 4 deviated from the way other various other courts and the PTAB have construed

 5 Downloadable. Because claims should be construed to preserve their validity when

 6 amenable to more than one construction, the Court’s construction should not now be a

 7 basis for invalidity. Ruckus Wireless, 824 F.3d at 1004 (a claim should be construed to

 8 preserve its validity).

 9         A.     Dr. Cole’s Testimony Does not Support Indefiniteness
10
           As a preliminary matter, Dr. Cole’s testimony should not be considered for the
11
     purposes of this Motion, as it was the result of a mistrial. Eset has provided no basis to
12
     show that this incomplete record and testimony can be considered for the Court to rule
13
     on a summary judgment motion. This would be particularly problematic, as at least two
14
     Finjan witnesses, Drs. Mitzenmacher and Medvidovic, were still to testify on the term
15
     and its application. At a minimum, the Motion should be deferred until there is a full
16
     trial record with complete “testimony and cross examination,” which the Court sought
17
     when it denied Eset’s original motion. Doc. No. 699 at 5-6. A severe decision of
18
     invalidity should not be made on an incomplete record. Dr. Cole’s testimony from the
19
     mistrial will be replaced by his testimony at the future trial, and Finjan’s other experts
20
     will provide complete testimony. If needed, Finjan should have the opportunity to
21
     develop the record with these other experts whose deposition testimony Eset cites in
22
     purported support of its Motion. Similarly, Eset’s expert, Dr. Spafford, did not testify
23
     at the mistrial. Finjan should have the opportunity to cross-examine him at trial,
24
     including about his ability to readily apply a term that Eset now claims is indefinite.
25

26

27

28                                                7
     MEMO IN SUPPORT OF FINJAN’S                         CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39664 Page 12 of 21




 1                1.     Dr. Cole’s Mistrial Testimony Clearly Explains “Small” And Is
                         Consistent With The Patent Specifications
 2
           Despite the fact that it should not be considered, as it is part of an incomplete
 3
     record, Dr. Cole’s testimony does nothing but confirm that there is no indefiniteness
 4
     issue. Specifically, Dr. Cole explained that a small executable is one that does not
 5
     require installation. See Wells Ex. 2 (Day 2 Trial Tr.) at 314:5-333:3. This is how a
 6
     person of ordinary skill in the art would understand the term based on the written
 7
     description of the ‘844 Patent, as Dr. Cole explained. Wells Ex. 3 (Day 3 Trial Tr.) at
 8
     401:10-402:5; 405:12-20. This understanding is consistent with examples in the
 9
     specification, such as Java applets, ActiveX controls, JavaScript scripts, or Visual Basic
10
     scripts, which the Court relied on in part in denying Eset’s motion for summary
11
     judgment. Doc. No. 699 at 5-6; ’844 Patent at 1:48-56. Therefore, there is no doubt that
12
     this term can be understood by a skilled artisan with “reasonable certainty.” Nautilus,
13
     572 U.S. at 910.
14

15
           Dr. Cole’s explanation of “small” accounts for size, contrary to Eset’s claims in

16
     its Motion. As Dr. Cole elaborated during his testimony, a small executable, i.e., one

17
     that does not require installation is “self-contained” and is “just running automatically,”

18
     which is “typical if you go to any website nowadays,” whereas an executable that is not

19
     small “requires installation” and has “a lot of shared libraries and dlls and other

20
     programs” in order to run. Wells Ex. 3 (Day 3 Trial Tr.) at 457:11-20. Dr. Cole further

21
     testified that his understanding of the criteria for “small” is consistent regardless of time

22 period (e.g., the 1990s or today), Internet speed and other factors related to capacity,

23 even if what fits that criteria may change. Id. at 413:21-414:15. However, as Dr. Cole

24 explained, there is no precise numerical size range for a small executable. See, e.g., id.

25 at 400 (“[A]n exact number…isn’t the right criteria that’s used in determining small”).

26 Following lengthy testimony from Dr. Cole during cross-examination about the

27 meaning of Downloadable and “small” that demonstrated it was readily understood to a

28                                                 8
     MEMO IN SUPPORT OF FINJAN’S                         CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39665 Page 13 of 21




 1 person of ordinary skill, Eset’s attorney asked Dr. Cole whether a 2 terabyte file that is

 2 not installed would be small, and Dr. Cole explained that this would be “extremely

 3 unusual.” This far-fetched, unreasonable hypothetical regarding a file that does not

 4 exist does not come close to showing that the term cannot be understood with

 5 “reasonable certainty” as required under the law. Rather, Dr. Cole’s full testimony

 6 makes clear that a person of skill would readily understand this term.

 7                2.    Dr. Cole’s Mistrial Testimony Is Consistent With Finjan’s
                        Experts’ Deposition Testimony
 8
           Dr. Cole’s explanation during the mistrial is also consistent with his deposition
 9
     testimony, in which he explains that “small” cannot be defined by numerical cutoffs but
10
     rather should be determined based on the relevant context. Doc. No. 478-5 (Cole Tr.) at
11
     168:20-26 (“[Y]ou would have to look at the scenario to see if it fits under the context
12
     of downloadable”); 171:1-4 (“I'm not going to be pinned in to an exact number because
13
     I didn't do the claim construction and it depends on the context.”). Dr. Cole further
14

15
     provided examples of executables during his deposition, including Microsoft Word,

16
     which he explained is not a Downloadable because it is not a “small” executable. Id. at

17
     168:2-15. In contrast, he explained what would constitute a “small” executable:

18
                  If you look at the '844 and what it was meant for in the
                  claim construction, this is meant for people browsing to
19                sites, small malicious code, small things dropping down.ꞏ
20
                  So if you're going to a website and it's dropping some
                  malicious code on your system, that would be small.ꞏ
21                You click on an e-mail that does a downloadable, that
22                would be small.ꞏ It's basically for malicious – small
                  malicious content pieces that are running on your system.
23
     Id. at 172:4-13.
24
           Dr. Cole’s explanation is consistent with the deposition testimony of Finjan’s
25
     other experts, including Dr. Mitzenmacher, Dr. Medvidovic, and Dr. Goodrich, who
26
     confirmed that a person skilled in the art would understand the term Downloadable and
27

28                                               9
     MEMO IN SUPPORT OF FINJAN’S                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39666 Page 14 of 21




 1 “small” with reasonable certainty. For example, Dr. Medvidovic explained that he does

 2 not think “it’s possible to ascribe a specific size limit” to “small,” and that he “can't give

 3 you a specific number and say, this is small and everything larger than that is not small.

 4 I don't think that's -- nor do I think that was the intent of the Court in -- in construing the

 5 term this way.” Doc. No. 478-7 (Medvidovic Depo. Tr.) at 117:2-13. Instead, Dr.

 6 Medvidovic gave the example of “small” as “something that is part of a piece of content

 7 you’re downloading as part of a web page” (i.e., something that would not be installed),

 8 as opposed to examples of not “small,” such as “Office products” (i.e., something that

 9 would be installed). Id. at 116:6-22. Similarly, Dr. Mitzenmacher explained that

10 Internet Explorer and Microsoft Word are not Downloadables, and examples of “small”

11 included “…things that run on a browser.” Doc. No. 478-6 (Mitzenmacher Tr.) at 70:9-

12 71:4; 71:16-72:5, 72:15-73:10. He further testified that he would not “provide a specific

13 dividing line” in terms of numerical size. Id.

14        In response to a question about how a person would determine “what qualifies as
15 a downloadable,” Finjan’s validity expert, Dr. Goodrich, explained that it “will always

16 be clear from the context” and “the specification of the ʼ962 Patent, for example, gives

17 several examples of thisꞏthat would be easily discernible by a person of ordinary skill

18 in the art.” Doc. No. 478-8 (Goodrich Tr.) at 104:3-10. Dr. Goodrich identified several

19 examples and further stated “that examples of downloadable from the specification itself

20 include Java applets and ActiveX controls. And it even has, like, Figures 4 and 3 that

21 get into the details of the whole architecture surrounding those downloadables.” Id. at

22 104:22-105:1. Contrary to Eset’s claims, Dr. Goodrich never testified at his deposition

23 that Internet Explorer, the example raised by the examining attorney, is small. In fact,

24 he explained in the context of the patent that “compared to these little applets and little

25 ActiveX controls, those are the downloadables, not the Internet Explorer.” Id. at 105:3-

26 20. Thus, like Drs. Medvidovic’s and Mitzenmacher’s testimony, Dr. Goodrich’s

27 testimony is entirely consistent with Dr. Cole’s testimony.

28                                               10
     MEMO IN SUPPORT OF FINJAN’S                         CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39667 Page 15 of 21




 1        To the extent Dr. Cole and Finjan’s other experts discussed potential size ranges

 2 at their depositions, they are consistent with Dr. Cole’s explanation of the plain meaning

 3 of “small.” Finjan’s experts provided this testimony in response to Eset’s examining

 4 attorneys’ questions demanding numerical ranges, and they always qualified by

 5 explaining that there is no set numerical size limit and that “small” instead depends on

 6 context. Finjan’s experts are by no means required to put an absolute number on the

 7 size of an application program under the relevant legal standards. The Supreme Court

 8 rejected any requirements for absolute precision that Eset demands and stated that such

 9 absolute requirements are “unattainable.” Nautilus, 572 U.S. at 910. Likewise, the

10 Federal Circuit has held that “‘a patentee need not define his invention with

11 mathematical precision in order to comply with the definiteness requirement.’”

12 Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374, 1384 (Fed. Cir. 2005) (quoting

13 Oakley, Inc. v. Sunglass Hut Int'l, 316 F.3d 1331, 1340 (Fed. Cir. 2003)). The

14 definiteness standard “must allow for a modicum of uncertainty” to provide incentives

15 for innovation, but must also require “clear notice of what is claimed, thereby

16 appris[ing] the public of what is still open to them.” Nautilis 572 U.S. at 910; (citing

17 Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 270 (1916) (“the certainty which the

18 law requires in patents is not greater than is reasonable, having regard to their subject-

19 matter.”); Biosig, 783 F.3d at 1381 (Fed. Cir. 2015) (“Reasonable certainty” does not

20 require “absolute or mathematical precision.”); Enzo Biochem, Inc. v. Applera Corp.,

21 599 F.3d 1325, 1335 (Fed. Cir. 2010) (claim term using a term of degree “substantially”

22 was not indefinite even though the construction defined “the term without reference to a

23 precise numerical measurement”); Invitrogen Corp., 424 F.3d at 1384 (“[A] patentee

24 need not define his invention with mathematical precision in order to comply with the

25 definiteness requirement.”). Thus, the Federal Circuit has made it clear that there is no

26 need for numerical boundaries to be definite.

27

28                                              11
     MEMO IN SUPPORT OF FINJAN’S                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39668 Page 16 of 21




 1        The cases that Eset cites in support of its Motion are inapposite and do not

 2 support its position. DDR Holdings,LLC v Hotels.com, L.P., 773 F.3d 1245, 1260 (Fed.

 3 Cir. 2014). In DDR, the Federal Circuit upheld the validity of the claim term “look and

 4 feel” where the term had “sufficiently objective meaning in the art” and the patent used

 5 “examples [] consistent with the established meaning.” Id. Similarly, “Downloadable”

 6 is definite as the disclosures provide and examples of “small” applications consistent

 7 with the established meaning. Further, there is no requirement for an express definition

 8 of “small” where the specifications would inform a person skilled in the art of it

 9 meaning. BASF Corp., 875 F.3d at 1366 (finding the absence of an express minimum

10 function and measure as an irrelevant observation because the patents are reviewed from

11 the perspective of a person skilled in the art and need not explain every detail) (citing

12 Wellman, Inc. v. Eastman Chem. Co., 642 F.3d 1355, 1367 (Fed. Cir. 2011)).

13        Additionally, Eset’s reliance on Interval Licensing to incorrectly argue that the
14   term “small” is indefinite because it is a term of degree is misplaced. Interval
15 Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014). Indeed, Interval

16 Licensing recognized that terms of degree are not necessarily indefinite: “[c]laim

17 language employing terms of degree has long been found definite where it provided

18 enough certainty to one of skill in the art when read in the context of the invention.” Id.

19 Unlike the facts here, the court in Interval Licensing found that the phrase “unobtrusive

20 manner that does not distract a user” was indefinite because the specification failed to

21 inform a person skilled in the art the scope invention with reasonable certainty. Id. at

22 1371. The phrase was entirely subjective to any random user there was no evidence of

23 any objective standard or guidance in the industry. In contrast to Interval Licensing,

24 here the specifications provide the necessary context and examples.

25 Sonix Tech. Co. v. Publ’ns. Int’l, Ltd., 844 F.3d 1370, 1379 (holding that specific

26 examples in the specification provided “points of comparison” that helped form an

27 objective standard of the claim’s scope).

28                                              12
     MEMO IN SUPPORT OF FINJAN’S                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39669 Page 17 of 21




 1         Finally, Eset’s reliance on Elekta Instrument S.A. for the broad proposition that

 2 courts should not construe claim terms to preserve validity misstates the law. Elekta

 3 Instrument S.A. v. O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1309 (Fed. Cir. 2000). In

 4 Elekta the Federal Circuit “concluded that the amended claim is susceptible of only one

 5 reasonable construction.” Id. However, when there is not only one possible

 6 construction, the Federal Circuit has explicitly stated that claims should be construed to

 7 preserve their validity. Ruckus Wireless, 824 F.3d at 1004. That is the case here.

 8 Indeed, the Federal Circuit has cautioned that “the dispositive question in an

 9 indefiniteness inquiry is whether the ‘claims,’ not particular claim terms” fail this test.

10 Cox Commc’ns, Inc. v. Sprint Commc’n Co., 838 F.3d 1224, 1231 (Fed. Cir. 2016). For

11 that reason, a claim term that “does not discernably alter the scope of the claims” should

12 not serve as a basis for indefiniteness. Id. Thus, Eset has no legal support for its

13 Motion.

14        As evident from their expert reports and deposition testimony, Finjan’s experts
15 uniformly confirmed that a person skilled in the art can ascertain whether an executable

16 or interpretable program is small with reasonable certainty based on the context, and

17 thus can determine whether a program is within the Court’s construction. Eset cannot

18 point to any statement where an expert in the case could not determine whether a

19 Downloadable is “small” in the context of the invention. Therefore, Eset cannot meet

20 its heavy burden to show indefiniteness.

21        B.     Eset’s Has No Expert Testimony to Rebut Finjan’s Experts and has
22               Itself Demonstrated that Downloadable can be Applied as Construed
23        As a preliminary matter, Eset cannot provide any expert testimony to rebut
24 Finjan’s experts, who uniformly agree that Downloadable, as construed can be applied

25 with a reasonable certainty. This is because Eset’s technical expert, Dr. Spafford, did

26 not opine in any of his expert reports that the term was indefinite.

27

28                                               13
     MEMO IN SUPPORT OF FINJAN’S                        CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39670 Page 18 of 21




 1        In fact, both Eset and Dr. Spafford showed that they understood and applied the

 2 Court’s construction in this case without issue. Dr. Spafford, as an expert for Eset, and

 3 who submitted expert reports for Eset, understood and applied the term “small” for his

 4 opinions asserting invalidity and noninfringement, demonstrating that “Downloadable”

 5 and the Court construction is definite and that Eset has no evidence of indefiniteness. In

 6 fact, the Federal Circuit has stated that “evidence of a challenger’s own ability to apply

 7 a term without unreasonable uncertainty counts against an indefiniteness contention.”

 8 Liqwd, Inc. v. L’Oréal USA, Inc., 720 Fed. Appx. 623, 631 (Fed. Cir. 2018) (citing

 9 BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1368 (Fed. Cir. 2017) (defendant’s

10 expert’s own work described examples implicitly confirming skilled artisans would

11 understand term); Sonix Tech. Co. v. Publ’ns. Int’l, Ltd., 844 F.3d 1370, 1380 (Fed. Cir.

12 2017) (expert’s application of term “provide evidence that a skilled artisan did

13 understand the scope of this invention with reasonable certainty”).

14        Eset showed that it understood and could apply the term Downloadable. Eset
15 applied the Court’s construction twice in its Second and Third Amended Invalidity

16 Contentions for the purposes of asserting invalidity theories based on prior art. Doc. No.

17 610-11 (Second Amended Invalidity Contentions), at Exhibit B-4, pp. 3-4. For

18 example, Eset’s Third Amended Invalidity Contentions apply the term “small” in

19 describing applets demonstrating that “small” can be understood with reasonable

20 certainty. Doc. No. 610-12 (Third Amended Invalidity Contentions), at Exhibit B-4, pp.

21 5-6. Thus, Eset admitted that it could apply the term, and that it was therefore, definite,

22 given it understood and applied the claim term to assert other invalidity theories against

23 Finjan. Liqwd, 720 Fed. Appx. 623, 631 (“evidence of a challenger’s own ability to

24 apply a term without unreasonable uncertainty counts against an indefiniteness

25 contention”) (citing BASF Corp. 875 F.3d at 1368; Sonix, 844 F.3d at 1379-80).

26        Additionally, Dr. Spafford showed that he understood the term “Downloadable”
27 and “small,” when he cited to industry specific dictionaries and references using the

28                                              14
     MEMO IN SUPPORT OF FINJAN’S                       CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39671 Page 19 of 21




 1 word “small” to describe application programs. For example, Dr. Spafford cited to

 2 computer dictionary definitions and industry articles which define the term “applet” ––

 3 an example of a Downloadable in the asserted patents –– to be “small” application or

 4 “small” application programs. Doc. No. 609 Ex. 2 (Spafford Inv. Rpt.), Exhibit A-3 p.

 5 16; B-1 p. 3; Exhibit D-1 pp. 12-13; Exhibit D-6 at p. 11. Dr. Spafford also cited to

 6 industry articles which explain Java applications/code –– another example of a

 7 Downloadable in the asserted patents –– would be understood by a person skilled in the

 8 art to be a “small” application program: “A person of ordinary skill in the art would

 9 have understood that …any form of executable, to Java applications/code as

10 specifically referenced, and other form of small applications as well….” Id. at Exhibit

11 D-6 at p. 11 (emphasis added). Thus, Eset’s expert demonstrates that a person skilled in

12 the art could use the examples in the specifications as objective criteria of what “small”

13 means in the context of the invention. BASF Corp., 875 F.3d 1368 (finding the term

14 “effective to catalyze” definite where a “skilled artisan would be informed by the

15 specification’s numerous examples”); Sonix, 844 F.3d at 1380 (expert applied term in

16 reports, serving as evidence that skilled artisans understand the scope with reasonable

17 certainty).

18        Moreover, Dr. Spafford has never offered any opinion that Downloadable is
19 indefinite or any “noninfringement opinion that specifically states that no one can

20 understand where the scope of this is,” as the Court stated would be necessary to reach

21 clear and convincing evidence. Dr. Spafford cannot now change or offer any new

22 opinions at trial that were not in his expert report. Fed. R. Civ. P. 37(c)(1) (noting

23 sanction for producing an incomplete report include the exclusion of expert testimony

24 that is not disclosed in the written report from trial; see also Honeywell Int’l Inc. v.

25 Universal Avionics Sys. Corp., 488 F.3d 982, 995 (Fed. Cir. 2007) (affirming district

26 court’s exclusion of expert testimony that fell outside the expert’s report). Thus, Eset is

27

28                                               15
     MEMO IN SUPPORT OF FINJAN’S                        CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39672 Page 20 of 21




 1 simply unable to come up with anything close to clear and convincing evidence to show

 2 indefiniteness.

 3         Thus, Eset has admit that the term could be applied and has failed to set forth

 4 clear and convincing evidence of indefiniteness, there is substantial evidence

 5 demonstrating that the term “Downloadable” is definite.

 6         C.     To the Extent Any Issue Surrounding “Small” Remains, It Is An Issue
                  of Fact
 7
           Eset’s issue is actually with the application of the claim construction of
 8
     Downloadable, not with the construction itself. The jury should determine the
 9
     application of the claim construction as it is a question of fact that is part of the
10
     infringement analysis left to the jury. PPG Industries v. Guardian Industries Corp., 156
11
     F.3d 1351, 1355 (Fed. Cir. 1998) (“[A]fter the court has defined the claim with
12
     whatever specificity and precision is warranted by the language of the claim and the
13
     evidence bearing on the proper construction, the task of determining whether
14

15
     the construed claim reads on the accused product is for the finder of fact.”); see also

16
     Acumed v. Stryker Corp., 483 F.3d 800, 806 (Fed. Cir. 2007) (“[A] sound claim

17
     construction need not always purge every shred of ambiguity. The resolution of some

18
     line-drawing problems — especially easy ones like this one [identifying how ‘sharp’ is

19
     too sharp]— is properly left to the trier of fact.”). Thus, Eset’s Motion should be denied

20
     and the jury should determine whether Eset’s products satisfy the Downloadable

21
     element.

22 IV.     CONCLUSION

23         For the foregoing reasons, Eset’s Motion should be rejected.
24

25

26

27

28                                                 16
     MEMO IN SUPPORT OF FINJAN’S                          CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
Case 3:17-cv-00183-CAB-BGS Document 812 Filed 09/11/20 PageID.39673 Page 21 of 21




 1                                            Respectfully submitted,

 2    Dated: September 11, 2020           By: /s/ Lisa Kobialka
 3                                           Paul Andre (State Bar. No. 196585)
                                             Lisa Kobialka (State Bar No. 191404)
 4                                           James Hannah (State Bar No. 237978)
 5                                           KRAMER LEVIN NAFTALIS
                                              & FRANKEL LLP
 6                                           990 Marsh Road
 7                                           Menlo Park, CA 94025
                                             Telephone: (650) 752-1700
 8                                           Facsimile: (650) 752-1800
 9                                           pandre@kramerlevin.com
                                             lkobialka@kramerlevin.com
10                                           jhannah@kramerlevin.com
11
                                              Attorneys for Plaintiff
12                                            FINJAN, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       17
     MEMO IN SUPPORT OF FINJAN’S                CASE NO. 3:17-cv-00183-CAB-BGS
     OPP. RE: DOWNLOADABLE
